Citation Nr: 1127871	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include osteoporosis and degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1950 to July 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) Columbia, South Carolina which, in pertinent part, denied the Veteran's claim for service connection for a lumbar spine disability.

The Board remanded the instant matter in July 2009.  The Board denied the appeal in a March 2010 decision.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (CAVC).  Pursuant to a January 2011 Joint Motion the CAVC vacated the Board's March 2010 decision and remanded the matter to the Board for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a lumbar spine disability as a result of an appendectomy performed during service.  A July 1954 service discharge examination noted that the Veteran had undergone an appendectomy and been hospitalized for 12 days in February 1952 at Manston Air Force Base (AFB).  The remaining service treatment records, including any hospitalization records related to this appendectomy, are not located in the claims file.  

In November 2005, the RO requested the Veteran's service treatment records.  A January 2006 Personnel Information Exchange System (PIES) response indicates that they were unable to "identify a record based on information furnished."  In January 2006, a formal finding on the unavailability of the Veteran's service treatment records was made.

The January 2011 Joint Motion found that VA's duty to assist the Veteran in obtaining records was not satisfied by this single request for records.  On remand, a request for the Veteran's clinical records from his February 1952 hospitalization for an appendectomy should be made.  The Board notes that although the Veteran identified his appendectomy as occurring in 1951, the July 1954 service discharge noted that this surgery and in-patient hospitalization occurred in February 1952.

A VA orthopedic examination was conducted in September 2009 and determined that the Veteran's current lumbar spine disability was not related to service.  This opinion was based, at least in part, on the absence of clinical evidence of a back disability until 2005.  The January JMR instructed that a new VA examination be conducted to consider any new service treatment records received as a result of the instant request as well as the clinical records contained in the claims file which were dated prior to 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should request the Veteran's February 1952 hospitalization and clinical records from the U. S. Army and Joint Services Records Research Center (JSRRC) and any other appropriate entity.  The record reveals that the Veteran underwent an appendectomy in February 1952 at Manston AFB.

If additional information is needed to complete this request, the Veteran should be advised of the specific information needed.

Efforts to obtain the record should continue until JSRRC indicates that the records do not exist or it is apparent that further efforts to obtain the records would be futile.

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Following completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine whether any current lumbar spine disability had its onset in service or was related to injuries reported in service.  The examiner should review the claims file and note such a review in the examination report or in an addendum.

The examiner should provide an opinion as to whether any current lumbar spine disability at least as likely as not (50 percent probability or more) had its onset in service.  The examiner should specifically note the review of the clinical records dated prior to 2005.

The examiner should provide a rationale for this opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

